Appeal from a judgment (denominated order) of Supreme Court, Onondaga County (Murphy, J.), entered May 8, 2002, which, inter alia, declared *1222that plaintiff must defend and indemnify defendant Hueber-Breuer Construction Co., Inc. in the underlying personal injury action.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Onondaga County, Murphy, J. Present — Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.